UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For the Period ended June 30, 2011 Commission File Number 333-147104 Envision Solar International, Inc. (Exact name of Registrant as specified in its charter) Nevada 26-1342810 (State of Incorporation) (IRS Employer ID Number) 7675 Dagget Street, Suite 150 San Diego, California92111 (858) 799-4583 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company under Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer [_] Accelerated Filer [_] Non-accelerated filer [_] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_] No [X] The number of registrant's shares of common stock, $0.001 par value, issuable or outstanding as of August 12, 2011 was 48,174,285. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 1 Item I Financial Statements (Unaudited) 1 Consolidated Balance Sheets at June 30, 2011 (Unaudited) and December 31, 2010 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and June 30, 2010 (Unaudited) 2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and June 30, 2010 (Unaudited) 3 Condensed Notes To Consolidated Financial Statements June 30, 2011 (Unaudited) 4 Item 2 Management’s Discusision and Analysis of Financial Condition and Results of Operations 18 Item 4 Controls and Procedures 25 PART II OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Reserved 26 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 29 i PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) Envision Solar International, Inc. and Subsidiaries Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current Assets Cash $ $ Accounts Receivable, net Prepaid and other current assets Costs in excess of billings on uncompleted contracts Costs and estimated earnings in excess of billings on uncompleted contracts - Total Current Assets Property and Equipment, net Other Assets Deposits Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts Payable $ $ Accounts Payable - Related Parties Accrued Expenses Accrued Rent Sales Tax Payable Billings in excess of costs on uncompleted contracts Billings in excess of costs and estimated earnings on uncompleted contracts - Note Payable - Related Party - Convertible Note Payable -Related Party, net of discount of $25,925 and $51,849 at June 30, 2011 and December 31, 2010, respectively Notes Payable, net of discount of $2,035 and $4,069 at June 30, 2011 and December 31, 2010, respectively Convertible Notes Payable, net of discount of $229,659 and $434,679 at June 30, 2011 and December 31, 2010 respectively Embedded Conversion Option Liability Total Current Liabilities Commitments and Contingencies (Note 6) Stockholders' Deficit Common Stock, $0.001 par value, 162,500,000 million shares authorized, 48,079,690 and 42,870,814 shares issued or issuable and outstanding at June 30, 2011 and December 31, 2010, respectively Additional Paid-in-Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying unaudited notes are an integral part of these unaudited Consolidated Financial Statements. 1 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Operations Unaudited For the Three Months ended June 30, For the Six Months Ended June 30, Revenues $ Cost of Revenues - Gross Profit (Loss) Operating Expenses (including stock based compensation expense of $20,880 for the six months ended June 30, 2011 and 2010) Loss From Operations ) Other Income (Expense) Other Income - Gain (loss) on Debt Settlement, net Other Expense - (9
